Citation Nr: 0032818	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  93-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to ionizing radiation.

2.  Entitlement to service connection for residuals of 
bilateral orchiectomy due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
which determined that the veteran failed to submit new and 
material evidence to reopen these claims following an August 
1991 Board denial.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
August 1992.  During the pendency of the case, liberalizing 
changes were made in VA regulations.  Accordingly, the Board, 
in February 1995, REMANDED the case to the RO for review of 
the veteran's claim on a de novo basis.  See Spencer v. 
Brown, 4 Vet App. 283 (1993); aff'd, 17 F. 3d 368 (Fed. Cir. 
1994) (when a change in law or regulation creates a new basis 
of entitlement to veterans benefits, a claim under the new 
law is a claim separate and distinct from the claim 
previously denied prior to the liberalizing law or 
regulation).

Due to the veteran's relocation, the case was transferred 
from the Waco, Texas RO to the Muskogee, Oklahoma RO in 
February 1998.  In November 1998, the Board again REMANDED 
the veteran's claims for service connection for prostate 
cancer and residuals of bilateral orchiectomy due to exposure 
to ionizing radiation on the basis of additional liberalizing 
changes to the VA regulations pertaining to radiogenic 
diseases.  The case now been returned to the Board.

The Board observes that the veteran raised the issue of 
entitlement to posttraumatic stress disorder and that the RO 
denied such in March 2000.  The veteran submitted a notice of 
disagreement and the RO issued a statement of the case on 
this issue in September 2000.  However, a substantive appeal 
is not of record at this time.  The Board notes that the 
veteran has until approximately March 15, 2001 to submit a 
substantive appeal on this issue.  Therefore, the Board finds 
that this issue is not before the Board at this time.  The 
Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  The veteran was exposed to a dose of ionizing radiation 
of less than 0.001 rem while passing through Hiroshima in 
December 1945.

2.  There is no reasonable possibility that the veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service.

3.  There is no reasonable possibility that the veteran's 
residuals of bilateral orchiectomy can be attributed to 
exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  Prostate cancer may not be presumed to have been incurred 
in service as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.311 (1999).  

2.  Residuals of bilateral orchiectomy may not be presumed to 
have been incurred in service as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.311 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the denial of service connection for 
prostate cancer claiming that he was exposed to radiation 
during service.  The veteran has not claimed that carcinoma 
was manifest during service or within one year of separation 
from service.  Rather, he asserts that service connection 
should be granted because of his exposure to radiation in 
Hiroshima, Japan in 1945.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In this case, the veteran claims service 
connection for prostate cancer on the basis of radiation 
exposure in service.  Prostate cancer is among the radiogenic 
diseases listed at 38 C.F.R. § 3.311, and, according to the 
medical record, the bilateral orchiectomy was part of the 
treatment for prostate cancer.  His claim, accordingly, is 
well grounded.  All necessary development of that claim has 
been undertaken by the RO as required by this regulation.  

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
several types of cancer that are presumptively service 
connected.  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (1999).  Prostate cancer is not among the 
diseases listed under this law and regulation.  Second, 38 
C.F.R. § 3.311(b) (1999) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met, 
including an opinion by the Chief Medical Director.  As noted 
previously, prostate cancer is a radiogenic disease.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service," a task that "includes the difficult burden of 
tracing causation to a condition or event during service."  
Davis v. Brown, 10 Vet. App. 209 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997)).

An April 1990 VA Medical Center discharge summary reveals 
that the veteran underwent a transrectal biopsy of the 
prostate, transurethral resection of the prostate, and 
bilateral orchiectomy for adenocarcinoma of the prostate, 
stage D0.  The discharge summary noted that given the stage 
of the veteran's disease, a bilateral orchiectomy rather than 
radiation therapy was recommended. 

In multiple written statements and testimony at an August 
1992 hearing, the veteran stated his belief that his prostate 
cancer resulted from his assignment in Japan from October to 
December 1945.  The veteran stated that he was stationed near 
Nagasaki and passed through Hiroshima on a troop train on his 
way home.  The veteran stated that he was not required to 
wear a dosimeter badge during this time.  
  
In August 1999 correspondence, the Defense Threat Reduction 
Agency confirmed the veteran's presence in Japan during the 
American occupation.  It was noted that in December 1945, the 
veteran was released from his assignment at Fukuoka, Kyushu 
approximately 75 miles from Nagasaki and transferred to 
Okazaki for return to the states.  It was noted that given 
the transportation system of Japan at the time, it was most 
likely that the veteran would have passed through Hiroshima.  
The Defense Threat Reduction Agency calculated a scientific 
dose reconstruction using an 8-hour visit to Hiroshima ground 
zero as early as October 7, 1945.  The result was a 
calculated dose of less than 0.001 rem. 

The veteran's file was sent for radiation review.  In an 
April 2000 memorandum, the Director of VA Compensation and 
Pension Service reported that the Committee on Interagency 
Research and Policy Coordination report does not provide 
screening doses for prostate cancer and that the sensitivity 
of the prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  The Director 
noted that the Under Secretary for Health advised that it was 
unlikely that the veteran's prostate cancer resulted from the 
veteran's exposure to ionizing radiation in service.  After 
reviewing the opinion and the evidence, the Director 
concluded that there was no reasonable possibility that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service.

The medical evidence establishes that the veteran developed 
adenocarcinoma of the prostate requiring a bilateral 
orchiectomy in 1990, approximately 44 years after service.  
Based on a reconstructed dose estimate, he was exposed to 
less than 0.001 rem of ionizing radiation in service.  There 
is no medical opinion linking the prostate cancer/bilateral 
orchiectomy to that exposure.  To the contrary, the Director 
of Compensation and Pension concluded that there was no 
reasonable possibility that the veteran's prostate cancer was 
caused by that exposure.  Accordingly, the evidence 
preponderates against the claim for service connection for 
prostate cancer and residuals of bilateral orchiectomy 
secondary to ionizing radiation exposure.


ORDER

Service connection for prostate cancer as a result of 
exposure to ionizing radiation is denied.  Service connection 
for residuals of bilateral orchiectomy as a result of 
exposure to ionizing radiation is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

